
	
		I
		111th CONGRESS
		1st Session
		H. R. 3475
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to double the
		  amount of funds authorized to be appropriated to the National Institutes of
		  Health for medical research with the greatest potential for near-term clinical
		  benefit.
	
	
		1.Short titleThis Act may be cited as the
			 Accelerate Cures for Patients Act of
			 2009.
		2.Additional NIH
			 funding for research with greatest potential for near-term clinical
			 benefitTitle IV of the Public
			 Health Service Act (42 U.S.C. 281 et seq.) is amended by inserting after
			 section 402A the following:
			
				402A–1.Additional
				funding for research with greatest potential for near-term clinical
				benefitIn addition to the
				amount authorized to be appropriated each fiscal year pursuant to section 402A
				to conduct or support medical research under this title, there is authorized to
				be appropriated an equal amount for medical research (relating to cancer,
				cardiovascular disease, diabetes, Alzheimer’s disease, Parkinson’s disease, or
				other diseases or conditions) that (as determined by the Secretary) has the
				greatest potential for near-term clinical benefit in human patients, as
				indicated by substantial evidence from basic research or by substantial
				clinical evidence. Such evidence may include but is not limited to—
					(1)evidence of
				improvement in one or more human patients suffering from illness or injury, as
				documented in reports by professional medical or scientific associations or in
				peer-reviewed medical or scientific literature; or
					(2)approval for use
				in human trials by the Food and Drug
				Administration.
					.
		
